Exhibit 10.1

 

HEMACARE CORPORATION

1996 STOCK INCENTIVE PLAN

(As Amended and Restated Through May 24, 2005)
(As Further Amended as of January 26, 2006)

 

SECTION 1. Purposes.

 

The purposes of the HemaCare Corporation 1996 Stock Incentive Plan (the “Plan”)
are to (i) enable HemaCare Corporation (the “Company”) and Related Companies (as
defined below) to attract, motivate and retain top-quality directors, officers,
employees, consultants, advisers and independent contractors (including without
limitation dealers, distributors and other business entities or persons
providing services on behalf of the Company or a Related Company), (ii) provide
substantial incentives for such directors, officers, employees, consultants,
advisers and independent contractors of the Company or a Related Company
(“Participants”) to act in the best interests of the shareholders of the Company
and (iii) reward extraordinary effort by Participants on behalf of the Company
or a Related Company. For purposes of the Plan, a “Related Company” means any
corporation, partnership, joint venture or other entity in which the Company
owns, directly or indirectly, at least a twenty percent (20%) beneficial
ownership interest.

 

SECTION 2. Types of Awards. Awards under the Plan may be in the form of
(i) Stock Options or (ii) Restricted Stock.

 

SECTION 3. Administration.

 

3.1           Except as otherwise provided herein, the Plan shall be
administered by the Compensation Committee of the Board of Directors of the
Company (the “Board”) or such other committee of directors as the Board shall
designate, which committee in either such case shall consist solely of not less
than two “non-employee directors” (as such term is defined in Rule 16b-3 under
the Securities Exchange Act of 1934 (the “Exchange Act”) or any successor
rule (“Rule 16b-3”)) who shall serve at the pleasure of the Board, each of whom
shall also be an “outside director” within the meaning of Section 162(m) of the
Internal Revenue Code and Section 1.162-27 of the Treasury Regulations or any
successor provision(s) thereto (“Section 162(m)”); provided, however, that if
there are not two persons on the Board who meet the foregoing qualifications,
any such committee may be comprised of two or more directors of the Company,
none of which is an officer (other than a non-employee Chairman of the Board of
the Company) or an employee of the Company or a Related Company. If no such
committee has been appointed by the Board, the Plan shall be administered by the
Board, and the Plan shall be administered by the Board to the extent provided in
the last sentence of this Section. Such committee as shall be designated to
administer the Plan, if any, or the Board is referred to herein as the
“Committee.”  Notwithstanding any other provision of the Plan to the contrary,
if such a committee has been designated to administer the Plan, all actions with
respect to the administration of the Plan in respect of the members of such
committee shall be taken by the Board.

 

3.2           The Committee shall have the following authority with respect to
awards under the Plan to Participants:  to grant awards to eligible Participants
under the Plan; to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Plan as it shall deem advisable; to interpret the
terms and provisions of the Plan and any award granted under the Plan; and to
otherwise supervise the administration of the Plan. In particular, and without
limiting its authority and powers, the Committee shall have the authority:

 

(a)           to determine whether and to what extent any award or combination
of awards will be granted hereunder;

 

(b)           to select the Participants to whom awards will be granted;

 

1

--------------------------------------------------------------------------------


 

(c)           to determine the number of shares of the common stock of the
Company (the “Stock”) to be covered by each award granted hereunder, provided
that no Participant will be granted Stock Options on or with respect to more
than 250,000 shares of Stock in any calendar year;

 

(d)           to determine the terms and conditions of any award granted
hereunder, including, but not limited to, any vesting or other restrictions
based on performance and such other factors as the Committee may determine, and
to determine whether the terms and conditions of the award are satisfied;

 

(e)           to determine the treatment of awards upon a Participant’s
retirement, disability, death, termination for cause or other termination of
employment or other qualifying relationship with the Company or a Related
Company;

 

(f)            to determine that amounts equal to the amount of any dividends
declared with respect to the number of shares covered by an award (i) will be
paid to the Participant currently or (ii) will be deferred and deemed to be
reinvested or (iii) will otherwise be credited to the Participant, or that the
Participant has no rights with respect to such dividends;

 

(g)           to determine whether, to what extent, and under what circumstances
Stock and other amounts payable with respect to an award will be deferred either
automatically or at the election of a Participant, including providing for and
determining the amount (if any) of deemed earnings on any deferred amount during
any deferral period;

 

(h)           to provide that the shares of Stock received as a result of an
award shall be subject to a right of first refusal, pursuant to which the
Participant shall be required to offer to the Company any shares that the
Participant wishes to sell, subject to such terms and conditions as the
Committee may specify;

 

(i)            to amend the terms of any award, prospectively or retroactively;
provided, however, that no amendment shall impair the rights of the award holder
without his or her consent; and

 

(j)            to substitute new Stock Options for previously granted Stock
Options, or for options granted under other plans, in each case including
previously granted options having higher option prices.

 

3.3           All determinations made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and all Participants.

 

3.4           The Committee may from time to time delegate to one or more
officers of the Company any or all of its authorities granted hereunder except
with respect to awards granted to persons subject to Section 16 of the Exchange
Act. The Committee shall specify the maximum number of shares that the officer
or officers to whom such authority is delegated may award, and the Committee may
in its discretion specify any other limitations or restrictions on the authority
delegated to such officer or officers.

 

2

--------------------------------------------------------------------------------


 

SECTION 4. Stock Subject to Plan.

 

4.1           The total number of shares of Stock reserved and available for
distribution under the Plan shall be 2,500,000 (subject to adjustment as
provided in Section 4.3); provided, however, that no award of a Stock Option or
Restricted Stock may be made at any time if, after giving effect to such award,
the total number of shares of Stock issuable upon exercise of all outstanding
options and warrants of the Company (whether or not under the Plan) plus the
total number of shares of Stock called for under any stock bonus or similar plan
of the Company (including shares of Stock underlying awards of Stock Options or
Restricted Stock under the Plan) would exceed thirty percent (30%) of the total
number of shares of Stock outstanding at the time of such award. For purposes of
the foregoing:  (i) those shares issuable upon exercise of rights, options or
warrants, or under a stock purchase plan, meeting the requirements for exclusion
set forth at any time and from time to time in Rule 260.140.45 of the California
Commissioner of Corporations shall not be counted against the thirty
percent (30%) limitation; (ii) any outstanding preferred or senior common shares
of the Company convertible into Stock shall be deemed converted in determining
the total number of outstanding shares of Stock at any time; and (iii) any
shares of Stock subject to promotional waivers under Rule 260.141 of the
California Commissioner of Corporations shall not be deemed to be outstanding.
Shares of Stock issuable in connection with any award under the Plan may consist
of authorized but unissued shares or treasury shares.

 

4.2           To the extent a Stock Option terminates without having been
exercised, or shares awarded are forfeited, the shares subject to such award
shall again be available for distribution in connection with future awards under
the Plan, subject to the limitations set forth in Section 4.1, unless the
forfeiting Participant received any benefits of ownership such as dividends from
the forfeited award.

 

4.3           In the event of any merger, reorganization, consolidation, sale of
substantially all assets, recapitalization, Stock dividend, Stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure affecting the Stock, a substitution or adjustment, as may be
determined to be proportionate by the Committee in its sole discretion, shall be
made in the aggregate number of shares reserved for issuance under the Plan, the
number of shares subject to outstanding awards and the amounts to be paid by
award holder or the Company, as the case may be, with respect to outstanding
awards; provided, however, that no such adjustment shall increase the aggregate
value of any outstanding award. In the event any change described in this
Section 4.3 occurs and an adjustment is made in the outstanding Stock Options, a
similar adjustment shall be made in the maximum number of shares covered by
Stock Options that may be granted to any employee pursuant to Section 3.2(c).

 

SECTION 5. Eligibility.

 

Participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible.

 

SECTION 6. Stock Options.

 

6.1           The Stock Options awarded to officers and employees under the Plan
may be of two types:  (i) Incentive Stock Options within the meaning of
Section 422 of the Internal Revenue Code or any successor provision thereto
(“Section 422”); and (ii) Non-Qualified Stock Options. If any Stock Option does
not qualify as an Incentive Stock Option, or the Committee at the time of grant
determines that any Stock Option shall be a Non-Qualified Stock Option, it shall
constitute a Non-Qualified Stock Option. Stock Options awarded to any
Participant who is not an officer or employee of the Company or a Related
Company shall be Non-Qualified Stock Options.

 

6.2           Subject to the following provisions, Stock Options awarded to
Participants under the Plan shall be in such form and shall have such terms and
conditions as the Committee may determine:

 

(a)           Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee; provided, however,
that the option price per

 

3

--------------------------------------------------------------------------------


 

share of Stock shall be not less than one hundred percent (100%) of the “Fair
Market Value” (as defined below) of the Stock on the date of grant of the Stock
Option; and provided, further, that if at the time of grant the Participant
owns, or would be considered to own by reason of Section 424(d) of the Internal
Revenue Code or any successor provision thereto, more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company, the option price per share of Stock shall
be not less than one hundred ten percent (110%) of the Fair Market Value of the
Stock on the date of grant of the Stock Option. For purposes of the Plan, “Fair
Market Value” in relation to a share of the Stock means, if the Stock is
publicly traded, the closing per share bona fide bid price of the Stock on such
date. In any situation not covered above, the Fair Market Value shall be
determined by the Committee in accordance with one of the valuation methods
described in Section 20.2031-2 of the Federal Estate Tax Regulations or any
successor provision thereto.

 

(b)           Option Term. The term of each Stock Option shall be fixed by the
Committee, but in no event longer than one hundred twenty (120) months after the
date of grant of such Stock Option.

 

(c)           Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that in the case of Stock Options awarded to
Participants other than directors, officers, consultants or independent
contractors, Stock Options under any award shall become exercisable at the rate
of at least twenty percent (20%) per year over five (5) years from the date the
Stock Option is granted. If the Committee provides that any Stock Option is
exercisable only in installments, the Committee may waive such installment
exercise provisions at any time in whole or in part.

 

(d)           Method of Exercise. Stock Options may be exercised in whole or in
part at any time during the option period by giving written notice of exercise
to the Company specifying the number of shares to be purchased, accompanied by
payment of the purchase price. Payment of the purchase price shall be made in
such manner as the Committee may provide in the award, which may include cash
(including cash equivalents), delivery of shares of Stock already owned by the
optionee or subject to awards hereunder, any other manner permitted by law as
determined by the Committee, or any combination of the foregoing. The Committee
may provide that all or part of the shares received upon the exercise of a Stock
Option which are paid for using Restricted Stock shall be restricted in
accordance with the original terms of the award in question.

 

(e)           No Shareholder Rights. An optionee shall have no rights to
dividends or other rights of a shareholder with respect to shares subject to a
Stock Option until the optionee has given written notice of exercise and has
paid for such shares.

 

(f)            Surrender Rights. The Committee may provide that Stock Options
may be surrendered for cash upon any terms and conditions set by the Committee.

 

(g)           Non-Transferability; Limited Transferability. A Stock Option
Agreement may permit an optionee to transfer the Stock Option to his or her
children, grandchildren or spouse (“Immediate Family”), to one or more trusts
for the benefit of such Immediate Family members, or to one or more partnerships
in which such Immediate Family members are the only partners if (i) the
agreement setting forth such Stock Option expressly provides that such Stock
Option may be transferred only with the express written consent of the
Committee, and (ii) the optionee does not receive any consideration in any form
whatsoever for such transfer. Any Stock Option so transferred shall continue to
be subject to the same terms and conditions as were applicable to such Stock
Option immediately prior to the transfer thereof. Any Stock

 

4

--------------------------------------------------------------------------------


 

Option not (x) granted pursuant to any agreement expressly allowing the transfer
of such Stock Option or (y) amended expressly to permit its transfer shall not
be transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and such Stock Option shall be exercisable during the
optionee’s lifetime only by the optionee.

 

(h)           Termination of Relationship. If an optionee’s employment or other
qualifying relationship with the Company or a Related Company terminates by
reason of death, disability, retirement, voluntary or involuntary termination or
otherwise, the Stock Option shall be exercisable to the extent determined by the
Committee; provided, however, that unless employment or such other qualifying
relationship is terminated for cause (as may be defined by the Committee in
connection with the grant of any Stock Option), the Stock Option shall remain
exercisable (to the extent that it was otherwise exercisable on the date of
termination) for (A) at least six (6) months from the date of termination if
termination was caused by death or disability or (B) at least ninety (90) days
from the date of termination if termination was caused by other than death or
disability. The Committee may provide that, notwithstanding the option term
fixed pursuant to Section 6.2(b), a Stock Option which is outstanding on the
date of an optionee’s death shall remain outstanding for an additional period
after the date of such death. For the purposes of this Plan, “termination for
cause” shall mean any fraudulent or dishonest act or gross abuse of authority
with respect to the Company that likely will result in material harm to the
Company or any illegal act or drug, alcohol or substance abuse.

 

(i)            Option Grants to Participants Subject to Section 16. If for any
reason any Stock Option granted to a Participant subject to Section 16 of the
Exchange Act is not approved in the manner provided for in clause (d)(1) or
(d)(2) of Rule 16b-3, neither the Stock Option (except upon its exercise) nor
the Stock underlying the Stock Option may be disposed of by the Participant
until six months have elapsed following the date of grant of the Stock Option,
unless the Committee otherwise specifically permits such disposition.

 

6.3           Notwithstanding the provisions of Section 6.2, no Incentive Stock
Option shall (i) have an option price which is less than one hundred
percent (100%) of the Fair Market Value of the Stock on the date of the award of
the Stock Option (or less than one hundred ten percent (110%) of the Fair Market
Value of the Stock on the date of award of the Stock Option if the Participant
owns, or would be considered to own by reason of Section 424(d) of the Internal
Revenue Code or any successor provision thereto, more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company at the time of the grant of the Stock
Option), (ii) be exercisable more than ten (10) years after the date such
Incentive Stock Option is awarded (five (5) years after the date of award if the
Participant owns, or would be considered to own by reason of Section 424(d) of
the Internal Revenue Code or any successor provision thereto, more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary of the Company at the time of the grant of
the Stock Option), (iii) be awarded more than ten (10) years after the effective
date of the Plan (or the latest restatement of the Plan) or (iv) be transferable
other than by will or by the laws of descent and distribution. In addition, the
aggregate Fair Market Value (determined as of the time a Stock Option is
granted) of Stock with respect to which Incentive Stock Options granted after
December 31, 1986 are exercisable for the first time by a Participant in any
calendar year (under the Plan and any other plans of the Company or any
subsidiary or parent corporation) shall not exceed $100,000.

 

SECTION 7. Restricted Stock.

 

Subject to the following provisions, all awards of Restricted Stock to
Participants shall be in such form and shall have such terms and conditions as
the Committee may determine:

 

(a)           The Restricted Stock award shall specify the number of shares of
Restricted Stock to be awarded, the price, if any, to be paid by the recipient
of the Restricted Stock and

 

5

--------------------------------------------------------------------------------


 

the date or dates on which, or the conditions upon the satisfaction of which,
the Restricted Stock will vest. The vesting of Restricted Stock may be
conditioned upon the completion of a specified period of service with the
Company or a Related Company, upon the attainment of specified performance goals
or upon such other criteria as the Committee may determine.

 

(b)           Stock certificates representing the Restricted Stock awarded to an
employee shall be registered in the Participant’s name, but the Committee may
direct that such certificates be held by the Company on behalf of the
Participant. Except as may be permitted by the Committee, no share of Restricted
Stock may be sold, transferred, assigned, pledged or otherwise encumbered by the
Participant until such share has vested in accordance with the terms of the
Restricted Stock award. At the time Restricted Stock vests, a certificate for
such vested shares shall be delivered to the Participant (or his or her
designated beneficiary in the event of death), free of all restrictions.

 

(c)           The Committee may provide that the Participant shall have the
right to vote or receive dividends, or both, on Restricted Stock. The Committee
may provide that Stock received as a dividend on, or in connection with a stock
split of, Restricted Stock shall be subject to the same restrictions as the
Restricted Stock.

 

(d)           Except as may be provided by the Committee, in the event of a
Participant’s termination of employment or other qualifying relationship with
the Company or a Related Company before all of his or her Restricted Stock has
vested, or in the event any conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award, the shares of Restricted Stock which have not vested
shall be forfeited, and the Committee may provide that the lower of (i) any
purchase price paid by the Participant and (ii) the Restricted Stock’s aggregate
Fair Market Value on the date of forfeiture shall be paid in cash to the
Participant.

 

(e)           The Committee may waive, in whole or in part, any or all of the
conditions to receipt of, or restrictions with respect to, any or all of the
Participant’s Restricted Stock.

 

(f)            If for any reason any Restricted Stock awarded to a Participant
subject to Section 16 of the Exchange Act is not approved in the manner provided
for in clause (d)(1) or (d)(2) of Rule 16b-3, the Restricted Stock may not be
disposed of by the Participant until six months have elapsed following the date
of award of the Restricted Stock, unless the Committee otherwise specifically
permits such disposition.

 

SECTION 8. Substitute Options in Business Combinations.

 

If the Company at any time should succeed to the business of another corporation
through a merger or consolidation, or through the acquisition of stock or assets
of such corporation or its related companies who, in connection with such
succession, become employees of the Company or a Related Company in substitution
for options to purchase stock of such acquired corporation held by them at the
time of such succession. The Committee, in its sole discretion, shall determine
the extent to which such substitute Stock Options shall be granted (if at all),
the persons to receive such substitute Stock Options (who need not be all
optionees of such corporation) the proportionate number and type of Stock
Options to be received by each such person, the exercise price of such Stock
Options (which may be determined without regard to Section 6) and the terms and
conditions of such substitute Stock Options; provided, however, that the
exercise price of each substitute Stock Option shall be an amount that, in the
sole judgment of the Committee (and if the Stock Options to be granted are
intended to be Incentive Stock Options, in compliance with Section 424(a) of the
Code), the economic benefit provided by such Stock Option is not greater than
the

 

6

--------------------------------------------------------------------------------


 

economic benefit represented by the stock option of the acquired corporation as
of the date of the Company’s acquisition of such corporation. Any substitute
Stock Option granted under this Section 8 shall expire upon the expiration date
of such other stock option or, if earlier, ten (10) years after the date of
grant of the substitute Stock Option, and, notwithstanding Section 6 shall be
exercisable during the period(s) in which the other stock option would have been
exercisable and in no event shall it have an exercise period more than 120
months from the date the substitute Stock Option is granted. Any provision of
this Section 8 to the contrary notwithstanding, no Stock Option shall be
granted, nor any action taken, permitted or omitted, which would have the effect
of causing the Plan or any awards hereunder to fail to qualify for exemption
Rule 16b-3, without the express approval of the Board.

 

SECTION 9. Election to Defer Awards.

 

The Committee may permit a Participant to elect to defer receipt of an award for
a specified period or until a specified event, upon such terms as are determined
by the Committee.

 

SECTION 10. Tax Withholding.

 

10.1         Each Participant shall, no later than the date as of which the
value of an award first becomes includible in such person’s gross income for
applicable tax purposes, pay to the Company, or make arrangements satisfactory
to the Committee (which may include delivery of shares of Stock already owned by
the optionee or subject to awards hereunder) regarding payment of, any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company (and, where
applicable, any Related Company), shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Participant.

 

10.2         To the extent permitted by the Committee, and subject to such terms
and conditions as the Committee may provide, a Participant may elect to have the
withholding tax obligation, or any additional tax obligation with respect to any
awards hereunder, satisfied by (i) having the Company withhold shares of Stock
otherwise deliverable to such person with respect to the award or
(ii) delivering to the Company shares of unrestricted Stock.

 

SECTION 11. Amendments and Termination.

 

No awards may be granted under the Plan more than ten (10) years after the date
of approval of the Plan by the shareholders of the Company. The Board may
discontinue the Plan at any earlier time and may amend it from time to time. No
amendment or discontinuation of the Plan shall adversely affect any award
previously granted without the award holder’s written consent. Amendments may be
made without shareholder approval except (i) if and to the extent necessary to
satisfy any applicable mandatory legal or regulatory requirements (including the
requirements of any stock exchange or over-the-counter market on which the Stock
is listed or qualified for trading and any requirements imposed under any state
securities laws or regulations as a condition to the registration of securities
distributable under the Plan or otherwise), or (ii) as required for the Plan to
satisfy the requirements of Section 162(m), Section 422 or any other
non-mandatory legal or regulatory requirements if the Board of Directors deems
it desirable for the Plan to satisfy any such requirements.

 

SECTION 12. Change of Control.

 

12.1         In the event of a Change of Control, unless otherwise determined by
the Committee at the time of grant or by amendment (with the holder’s consent)
of such grant:

 

(a)           all outstanding Stock Options awarded under the Plan shall become
fully exercisable and vested; and

 

7

--------------------------------------------------------------------------------


 

(b)           the restrictions applicable to any outstanding Restricted Stock
awards under the Plan shall lapse and such shares and awards shall be deemed
fully vested.

 

12.2         A “Change of Control” shall be deemed to occur if:

 

(a)           individuals who, as of July 19, 1996, constitute the entire Board
of Directors of the Company (“Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the then Incumbent Directors (other than an election or
nomination of an individual whose assumption of office is the result of an
actual or threatened election contest relating to the election of directors of
the Company, as such terms are used in Rule 14a-11 under the Exchange Act), also
shall be an Incumbent Director;

 

(b)           the shareholders of the Company shall approve (i) any merger,
consolidation or recapitalization of the Company (or, if the capital stock of
the Company is affected, any subsidiary of the Company) or any sale, lease, or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company (each of the foregoing being an “Acquisition Transaction”)
where (1) the shareholders of the Company immediately prior to such Acquisition
Transaction would not immediately after such Acquisition Transaction
beneficially own, directly or indirectly, shares representing in the aggregate
more than fifty percent (50%) of (A) the then outstanding common stock of the
corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”), (or of its ultimate parent corporation, if any)
and (B) the Combined Voting Power (as defined below) of the then outstanding
Voting Securities (as defined below) of the Surviving Corporation (or of its
ultimate parent corporation, if any) or (2) the Incumbent Directors at the time
of the initial approval of such Acquisition Transaction would not immediately
after such Acquisition Transaction constitute a majority of the Board of
Directors of the Surviving Corporation (or of its ultimate parent corporation,
if any) or (ii) any plan or proposal for the liquidation or dissolution of the
Company; or

 

(c)           any Person (as defined below) shall become the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate forty
percent (40%) or more of either (i) the then outstanding shares of Company
Common Stock or (ii) the Combined Voting Power of all then outstanding Voting
Securities of the Company; provided, however, that notwithstanding the
foregoing, a Change of Control of the Company shall not be deemed to have
occurred for purposes of this clause (c) solely as the result of:

 

(1)           an acquisition of securities by the Company which, by reducing the
number of shares of Company Common Stock or other Voting Securities outstanding,
increases (i) the proportionate number of shares of Company Common Stock
beneficially owned by any Person to forty percent (40%) or more of the shares of
Company Common Stock then outstanding or (ii) the proportionate voting power
represented by the Voting Securities beneficially owned by any Person to forty
percent (40%) or more of the Combined Voting Power of all then outstanding
Voting Securities; or

 

(2)           an acquisition of securities directly from the Company except that
this paragraph (2) shall not apply to:

 

(A)          any conversion of a security that was not acquired directly from
the Company; or

 

8

--------------------------------------------------------------------------------


 

(B)           any acquisition of securities if the Incumbent Directors at the
time of the initial approval of such acquisition would not immediately after (or
otherwise as a result of) such acquisition constitute a majority of the Board of
the Company;

 

provided, however, that if any Person referred to in clauses (1) or (2) of this
clause (c) shall thereafter become the beneficial owner of any additional shares
of Company Common Stock or other Voting Securities of the Company (other than
pursuant to a stock split, stock dividend or similar transaction or an
acquisition exempt under such clause (2)), then a Change of Control shall be
deemed to have occurred for purposes of this clause (c).

 

For purposes of this Section 12.2:

 

(i)            “Person” shall mean any individual, entity (including, without
limitation, any corporation, partnership, trust, joint venture, association or
governmental body) or group (as defined in Section 13(d)(3) or 14(d)(2) of the
Exchange Act and the rules and regulations thereunder); provided, however, that
“Person” shall not include the Company, any of its subsidiaries, any employee
benefit plan of the Company or any of its majority-owned subsidiaries or any
entity organized, appointed or established by the Company or such subsidiary for
or pursuant to the terms of any such plan.

 

(ii)           “Voting Securities” shall mean all securities of a corporation
having the right under ordinary circumstances to vote in an election of the
Board of Directors of such corporation.

 

(iii)          “Combined Voting Power” shall mean the aggregate votes entitled
to be cast generally in the election of directors of a corporation by holders of
then outstanding Voting Securities of such corporation.

 

SECTION 13. General Provisions.

 

13.1         If the granting of any award under the Plan or the issuance,
purchase or delivery of Stock thereunder shall require, in the determination of
the Committee from time to time and at any time, (i) the listing, registration
or qualification of the Stock subject or related thereto upon any securities
exchange or over-the-counter market or under any federal or state law or
(ii) the consent or approval of any government regulatory body, then any such
award shall not be granted or exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions, if any, as shall be acceptable to the
Committee. In addition, in connection with the granting or exercising of any
award under the Plan, the Committee may require the recipient to agree not to
dispose of any Stock issuable in connection with such award, except upon the
satisfaction of specified conditions, if the Committee determines such agreement
is necessary or desirable in connection with any requirement or interpretation
of any federal or state securities law, rule or regulation.

 

13.2         Nothing set forth in this Plan shall prevent the Board from
adopting other or additional compensation arrangements. Neither the adoption of
the Plan nor any award hereunder shall confer upon any employee of the Company,
or of a Related Company, any right to continued employment, and no award under
the Plan shall confer upon any director any right to continued service as a
director.

 

13.3         Determinations by the Committee under the Plan relating to the
form, amount, and terms and conditions of awards need not be uniform, and may be
made selectively among persons who receive or are eligible to receive awards
under the Plan, whether or not such persons are similarly situated.

 

13.4         No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination or

 

 

9

--------------------------------------------------------------------------------


 

interpretation taken or made with respect to the Plan, and all members of the
Board or the Committee and all officers or employees of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.

 

SECTION 14. Provision of Financial Information.

 

Each Participant then holding unexercised Stock Options or shares of Restricted
Stock the restrictions on which have not then lapsed shall be furnished with
financial statements of the Company at least annually not later than the time
such financial statements are delivered to shareholders of the Company.

 

SECTION 15. Effective Date of Plan.

 

The Plan shall be effective upon the later of (i) the approval of the Plan by
the shareholders of the Company by a majority of the votes cast at a duly held
meeting of shareholders at which a quorum representing at least a majority of
the outstanding shares is, either in person or by proxy, present and voting on
the Plan, (ii) August 15, 1996 and (iii) the date upon which the Company becomes
subject to the version of Rule 16b-3 adopted by the Securities and Exchange
Commission in Release No. 34-37260 promulgated under the Exchange Act.

 

The Plan was duly approved by the shareholders of the Company on July 19, 1996.
The Plan, as amended and restated, was most recently adopted by the Board of
Directors on September 17, 1996. The Plan became effective on September 17,
1996, upon the election by the Board on that date for the Company to become
subject to the version of Rule 16b-3 adopted by the Securities and Exchange
Commission in Release No. 34-37260 promulgated under the Exchange Act.

 

 

10

--------------------------------------------------------------------------------